IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Senator Jay Costa, Pa. 43rd District,      :
Senator Daylin Leach, Pa. 17th District, :
in their Official Capacities, and          :
Senator Christine M. Tartaglione,          :
Pa. 2nd District, in her Official Capacity :
and individually on behalf of              :
qualified electors in the                  :
Commonwealth of Pennsylvania,              :
                            Petitioners    :
                                           :
              v.                           :   No. 251 M.D. 2016
                                           :
Secretary Pedro A. Cortes,                 :
Senator Joseph B. Scarnati,                :
Pa. 25th District, and                     :
Senator Jacob Corman III,                  :
Pa. 34th District, each in their           :
Official Capacities,                       :
                            Respondents :

                                       ORDER



             NOW, this 7th day of July, 2016, it is ordered that the
above-captioned Memorandum Opinion, filed April 20, 2016, as amended by order
dated April 28, 2016, shall be designated OPINION and shall be REPORTED.
This opinion shall be reported pursuant to Commonwealth Court Internal
Operating Procedures (IOP) Section 412(b), relating to single-judge opinions of
this Court, and not pursuant to IOP Section 412(c), relating to single-judge
opinions in election law matters. Thus, pursuant to IOP Section 414(b), the
opinion may be cited “for its persuasive value and not as binding precedent.”



                                        _____________________________
                                        P. KEVIN BROBSON, Judge